UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 20, 2012 APPLETON PAPERS INC. (Exact name of registrant as specified in its charter) Delaware 333-82084 36-2556469 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 825 East Wisconsin Avenue P.O. Box 359 Appleton, Wisconsin 54912-0359 (Address of principal executive offices) (Zip Code) Registrants’ telephone number, including area code: (920) 734-9841 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b)Appleton Papers Inc. announced today that James C. Tyrone, Senior Vice President of Appleton Papers Inc., has voluntarily resigned.Mr. Tyrone’s resignation will be effective January 30, 2012. 2 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. APPLETON PAPERS INC. Dated:January 20, 2012 /s/ Thomas J. Ferree Name: Thomas J. Ferree Title: Senior Vice President Finance, Chief Financial Officer and Treasurer 3
